DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
Figures 9, 10, and 12, reference character “60” should read --61-- for consistency with the specification.
Figure 36, reference character “68” should read element --58-- for consistency with paragraph 0044 of the specification.
Figure 47, reference character “20” should read --18-- for consistency with paragraph 0041 of the specification.
Figure 66, reference character “106” points to the “slots 108” and paragraph 0056 of the specification designates reference character “106” as a “distal concave opening” of the “press head 22”. Figure 66 reference character “106” should be amended in accordance with the resolution of drawing objection found in section 6 of this Office Action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “89” from figures 41 and 44 are not found in the specification. Examiner suggests amending paragraph 0050, line 2, “the bottom” to read --the bottom 89--.
Reference character “85”
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following elements in the drawings as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Reference character “116” described as an “exterior side wall” of the thorn in paragraph 0054 of the specification.
Reference character “156” as described in paragraph 0059 of the specification should be shown in figure 83.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate as the “second step 104” in figure 58 and paragraph 0056, “proximal end 104” in paragraph 0056, and “inner face 104” in paragraph 0057.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate as the “slots 108” in figure 68 and paragraph 0057, and “through bore 108” in figures 74, 77 and 79 and paragraphs 0058-0059.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "126" from figure 78 have both been used to designate the “proximal exterior region” in paragraph 0058. Examiner further notes that reference character “126” in figure 78 points substantially to the same region as reference character “112” in figure 75, which is designated as the “proximal end” in paragraph 0058. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0043, lines 2, 4-5, 9, 11, and 14, “thrust bearing 38” should read --thrust bearing 12--.
Paragraph 0044, lines 4-5, “main housing 30” should read --main housing 4--.
Paragraph 0058, line 7, “with a distal exterior diameter 122” should read -- with a distal exterior diameter--.
Paragraph 0058, line 9, “with an intermediate external dimeter 124” should read --with an intermediate external diameter--.
Paragraph 0062, lines 13-14, “the pressure head 220” should read --the pressure head 22--.
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 1, “comprising;” should read --comprising:--, by replacing the semicolon with a colon.
Claim 3, “orifices , and” should read --orifices, and--, by removing the space before the comma.
Claim 5, “a intermediate external diameter” should read --an
Claim 5, “and where said thorn housing proximal end” should read --and wherein said thorn housing proximal end--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a thorn housing has… a distal exterior diameter, a proximal exterior diameter and a intermediate external diameter”, which sets forth three exterior dimensions of the thorn housing. The claim later recites “said intermediate external diameter… conformed with external threads for engagement inside other seed oil press components”, which makes it unclear how a diameter, i.e. a dimension, contains features such as threads. Examiner suggests setting forth an intermediate region having an external diameter and external threads.
Claim 6 recites “wherein said thorn has a thorn exterior thread formed on said thorn distal end”, it is unclear if said recitation is meant to set forth the threads on the distal end of the thorn or a different region of the thorn, because claim 1 sets forth the distal end of the thorn 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arai (US  5061366 A).
Regarding claim 1,  Arai discloses a depth adjustable thorn assembly (figure 1, elements 9 and 34) for a press comprising:
a thorn housing (34) having a cylindrical body (column 3, line 53-54, i.e. “enclosure cylinder”) and a linear axis with a central through bore formed centered about said linear axis (figure 1, i.e. the thorn housing (34) is a hollow cylinder having a horizontal linear axis), and at least one seed exit orifice cut through a side wall of said thorn housing and perpendicularly intersecting said through bore (figure 1, i.e. the cake discharge illustrated by dotted lines at a lower side wall of the thorn housing (34) indicates an at least one exit orifice located at the lower wall of the housing (34));

wherein said thorn is engaged into said thorn housing for adjustable linear travel along said through bore (figure 1, i.e. the thorn (9) is horizontally adjustable within the hollow thorn housing (34) via the stud (18) and spring (16)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Michiya (JP 2011212697 A).
Regarding claim 2, Arai discloses the thorn housing having a single exit orifice located at a lower side of the thorn housing (figure 1, i.e. the cake discharge illustrated by dotted lines at a lower side wall of the thorn housing (34) indicates an at least one exit orifice located at the lower wall of the housing (34)). Arai does not disclose two identical opposing orifices, the orifices being disposed 180° apart.
However, in the same field of endeavor, Michiya teaches an adjustable thorn assembly (figure 2, element 21) for a screw press, the thorn assembly having a cylindrical thorn housing (attached translation: paragraph 0037, i.e. “cylindrical”) containing two identical opposing linear exit orifices in the form of slits (figure 11, i.e. thorn housing (21) has two exit orifices that are horizontal slits) to discharge cake from both orifices (figure 11, i.e. cake discharge direction indicated by arrows), wherein the orifices are parallel with a linear axis of the thorn housing and disposed 180° apart (figure 11, i.e. the orifices are located at top and bottom walls of the thorn housing (21)), and the orifices having a slit distal end and a slit proximal end (figure 11, the slit orifices having distal and proximal ends).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the thorn housing of Arai to include the top and bottom slit exit orifices as taught by Michiya, in order to discharge cake from both top and bottom orifices (figure 11).

Regarding claim 3, the combination of Arai and Michiya teaches wherein said thorn partially resides between said seed orifices, and said conical point adjustably, resides and extends between said slit distal end and said slit proximal end (Arai: figure 1, i.e. the thorn (9) has linear, 

Regarding claim 4, Arai further discloses wherein a point of said conical point resides along said linear axis of said thorn housing (figure 1, i.e. a centered point located at the leftmost end of the thorn (9) aligns with the centered, linear axis the thorn housing (34)).

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 5 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“wherein said thorn housing has a thorn housing distal end and a thorn housing proximal end, a distal exterior diameter, a proximal exterior diameter and a intermediate external diameter, said intermediate external diameter greater than said distal exterior diameter and conformed with external threads for engagement inside other seed oil press components, and where said thorn housing proximal end has a set of thorn housing internal thread formed therein.”
Searching by the Examiner yielded the following closest prior art, which fall short for the following reasons:
Arai discloses a thorn housing (figure 1, element 34) having distal, proximal, and intermediate exterior diameters. Arai does not disclose the intermediate diameter being greater than the distal diameters (figure 1, i.e. all external diameters of the thorn housing are equal) and an intermediate 
Michiya teaches a thread housing having distal, proximal, and intermediate exterior diameters (figure 12). Michiya further teaches the intermediate region having a vertical protruding flange for the exit orifices. However, said flange does not contribute to the intermediate diameter of the cylindrical thorn housing (21). Michiya also does not teach an intermediate region of having external threads.
Hewitt et al. (hereinafter Hewitt; US 20170107447 A1) teaches a thorn housing having external threads (figure 7, element 52) and a thorn having external threads in an intermediate region (44). However, Hewitt does not teach the intermediate diameter of the thorn housing being greater than a distal diameter of the housing. Furthermore, Hewitt fails to teach an at least one exit orifice on a side wall of the thorn housing of claim 1. Modifying Arai’s thorn assembly in view of Hewitt would destroy the workability of Arai’s thorn assembly. Modifying Hewitt in view of Arai or Michiya to include the side cut exit orifice would destroy the workability of Hewitt’s thorn assembly.
Schedlbauer (DE 102006024017 A1) teaches a thorn assembly for a press (figure 5), but fails to teach a thorn housing intermediate diameter greater than a distal diameter, and an intermediate region of the thorn housing having external threads.
Heeg et al. (hereinafter Heeg; US 6391345 B1) teaches a thorn assembly for a press (figure 1), the thorn housing having an intermediate diameter that is greater than a distal diameter, and an intermediate region inherently having threads to engage the housing of the press. However, Heeg does not teach an at least one exit orifice on a side wall of the thorn housing of claim 1. Modifying Arai’s thorn assembly in view of Heeg would destroy the workability of Arai’s thorn assembly. Modifying Heeg in view of Arai or Michiya to include the side cut exit orifice would destroy the workability of Heeg’s thorn assembly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3230865 A, a press having an adjustable thorn assembly (figure 1)
RO 109441 B1, a press having an adjustable thorn assembly with opposing exit orifices (figure 1, elements 13 and 14)
GB 926211 A, a press having an adjustable thorn assembly (figure 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725